In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00405-CR
     ___________________________

  LEONARDO VILLARREAL, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 16th District Court
         Denton County, Texas
      Trial Court No. F18-1320-16


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      After an evening of drinking, Appellant Leonardo Villarreal beat Kenneth

George with a large wooden stick in a bar parking lot. Villarreal’s friend Clayton

Auxier then stomped on George while he lay on the ground injured. Four days later,

George died as a result of internal bleeding from a lacerated spleen. Villarreal and

Auxier were each charged with murder and tried separately; a jury found Villarreal

guilty of the lesser-included offense of aggravated assault causing serious bodily injury

and assessed a 15-year sentence. See Tex. Penal Code Ann. § 22.02(a)(1).

      He appeals his conviction, arguing that the trial court erred by denying his

request for a directed verdict and by allowing the submission of an uncharged lesser-

included offense. We disagree with Villarreal, decline his invitation to “drastically

modif[y]” applicable law established by statute and the Court of Criminal Appeals,

and affirm the trial court’s judgment.

                                     Background

      The fight took place in the parking lot of Jack’s Tavern in Denton around

9:30 p.m. According to witness accounts and surveillance video of the scene, Villarreal

and Auxier were sitting in Auxier’s truck when George left the bar and began walking

to his own truck, which was parked three spaces from Auxier’s.

      It’s unclear what sparked the altercation, but after George, Auxier, and

Villarreal exchanged words, George struck and shattered Auxier’s driver’s side

window with a large stick. He then went to the front of Auxier’s truck with the stick

                                           2
still in his hands and began to move quickly toward the bar’s entrance, at which point

Villarreal ran after him, took the stick away, and hit George three times with it,

knocking him to the ground. While George was on the ground, Auxier forcefully

stomped on him with steel-toed workboots. Because a truck partially blocked the view

of the surveillance camera, where each blow landed on George’s body cannot be seen.

      When police arrived, Villarreal explained his version of events, omitting his use

of the large stick and instead claiming he had struck George in the face and “in the

kidney” with his hands. He denied Auxier’s involvement.

      George was taken to the hospital and treated for severe injuries to his face,

including multiple fractures of his eye socket and cheekbone that would likely require

surgery. He never mentioned any pain or injury to his abdomen or side, and he was

discharged early the next morning. Four days later, George died as a result of internal

bleeding from a five-inch laceration on his spleen.

      At trial, Villarreal did not deny striking George but argued self-defense,

attempted to divert blame to Auxier, and argued the absence of direct proof that his

strikes caused George’s death. At the close of the State’s case, he sought a directed

verdict on the murder charge based on the lack of direct evidence that he delivered

the fatal, spleen-lacerating blow. The trial court denied his motion. The State sought

and was granted, over Villarreal’s objection, a jury question on aggravated assault

causing serious bodily injury. The jury did not find Villarreal guilty on the murder



                                           3
charge and instead found him guilty of aggravated assault causing serious bodily

injury. The trial court entered judgment accordingly, and this appeal followed.

                                       Discussion

       Villarreal presents his arguments as a single issue with two premises: that the

trial court erred by denying his motion for a directed verdict and by allowing the

submission of a lesser-included offense, which violated his constitutional rights and

deprived him of effective counsel. 1

       Generally, we review a directed-verdict complaint as a challenge to evidentiary

sufficiency. See Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim. App. 1996). But in

this case, such a review is unnecessary because the denial of Villarreal’s request for a

directed verdict on the charged offense of murder was without a doubt harmless

because the jury declined to find him guilty of murder. See Taylor v. State, No. 11-18-

00348-CR, 2020 WL 6498016, at *1 (Tex. App.—Eastland Nov. 5, 2020, no pet.);

Jones v. State, 850 S.W.2d 236, 239 (Tex. App.—Fort Worth 1993, no pet.). By the

jury’s effectively acquitting Villarreal of murder, there can be no harm as a result of

the trial court’s denying his request for a directed verdict on that charge.

       Villarreal presented his issue as follows:
       1



       The court erred in failing to grant the Appellant’s request for a directed
       verdict and allowing the submission of an uncharged lesser-included
       offense at the request of the State which, thereby, allowed the State to
       deprive Appellant of a fundamentally fair trial, due process, due course
       of law, allowed him to be found guilty of an uncharged offense and, in
       some measure, ultimately rendered counsel ineffective.


                                            4
      But Villarreal argues that the real harm arose from the trial court’s submission

of the lesser-included offense of aggravated assault causing serious bodily injury. As

he asserts in his brief, “If the trial court had granted the instructed verdict, the

prosecution of Appellant would have ended immediately and there would have been

no lesser[-]included charge submitted to the jury.” In his view, our rejecting his

argument would mean that the State has unchecked power to overcharge defendants

and then “completely turn[] the tables on [the defendant] at the last minute by seeking

that lesser[-included offense] finding.”

      The problem with Villarreal’s argument is that Texas statutory law and Court of

Criminal Appeals precedent expressly allow the State to seek and obtain a lesser-

included-offense conviction. See Tex. Code Crim. Proc. Ann. arts. 37.08–.09; Grey v.

State, 298 S.W.3d 644, 650 (Tex. Crim. App. 2009). Recognizing this, Villarreal boldly

asks us to “drastically modif[y]” the law regarding lesser-included offenses, particularly

as it relates to notice requirements applicable to indictments. Essentially, he argues

that the murder indictment gave him no notice of a possible aggravated-assault

conviction, thereby denying him due process and a fundamentally fair trial, and

ultimately rendering his counsel ineffective.

      But as an intermediate appellate court, we are in no position to reject or alter

the precedent of the Court of Criminal Appeals. Wiley v. State, 112 S.W.3d 173,

175 (Tex. App.—Fort Worth 2003, pet. ref’d). We are therefore bound by its holdings

that “the State can abandon an element of the charged offense without prior notice

                                            5
and proceed to prosecute a lesser-included offense,” and that it may do so without

showing that a rational jury could find the defendant guilty of only the lesser offense.

Grey, 298 S.W.3d at 646, 650–51.

       In this case, aggravated assault was a lesser-included offense of the charged

murder because it (a) was established by proof of the same or less than all the facts

required to establish the commission of the charged murder offense or (b) differed

from the murder charge only in the respect that a less serious injury sufficed to

establish its commission. See Tex. Code Crim. Proc. Ann. art 37.09; Forest v. State,

989 S.W.2d 365, 367–68 (Tex. Crim. App. 1999). The indictment in this case accused

Villarreal of “commit[ting] an act clearly dangerous to human life that caused the

death of . . . George, by striking Kenneth George with defendant’s hand or a wooden

rod or stick or by kicking or stomping Kenneth George with defendant’s foot.” To

obtain a murder conviction, the State had to show that Villarreal caused George’s

murder; to obtain an aggravated-assault conviction, it had to show that Villarreal

caused serious bodily injury to George. See Tex. Penal Code Ann. §§ 19.02(b)(2),

22.01, .02.

       Uncontroverted video evidence shows that Villarreal struck George with the

large wooden stick three times. The question for the jury was not whether Villarreal

had struck George, but whether those strikes had caused George’s death four days

later or had caused only serious bodily injury. The jury was entitled to believe that



                                           6
Villarreal’s strikes had caused serious bodily injuries, likely those obvious ones to

George’s face, rather than the spleen laceration that resulted in his death.

      We disagree with Villarreal’s contention that the State should have been

required to sink or swim on the murder charge alone, and we note Presiding Judge

Keller’s justification of allowing the State to request a lesser-included-offense charge:

      Allowing submission of lesser offenses when requested by the
      prosecutor would serve at least two important interests. First, society has
      an interest in convicting and punishing people who are guilty of crimes.
      When, in the prosecutor’s judgment, submission of the lesser-included
      offense will enhance the prospects of securing an appropriate criminal
      conviction for a defendant who is in fact guilty, society’s interests are
      best served by allowing the submission. Second, the prosecutor has the
      primary duty not to convict, but to see that justice is done. Even if the
      prosecutor believes in a given case that he will secure a conviction on the
      charged offense if the only alternative is acquittal, he might also believe
      that the jury should be given the option to decide whether a conviction
      on the lesser offense is more appropriate.

Grey, 298 S.W.3d at 651 (cleaned up). We therefore overrule his complaint that he was

denied due process, due course of law, and a fair trial when the trial court denied his

directed-verdict motion and allowed a lesser-included-offense charge.

       To the extent Villarreal complains that his counsel was rendered ineffective by

the trial court’s rulings, he has not proved by a preponderance of the evidence that his

counsel’s representation was deficient and that the deficiency prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Nava v. State,

415 S.W.3d 289, 307 (Tex. Crim. App. 2013). The record must affirmatively




                                            7
demonstrate that the claim has merit; here, it does not. See Thompson v. State, 9 S.W.3d

808, 813 (Tex. Crim. App. 1999). We therefore overrule any such argument.

                                     Conclusion

      Having overruled Villarreal’s arguments, we affirm the trial court’s judgment.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 8, 2021




                                           8